                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


ZIMMERMAN AG & CATTLE                             CV 18-05-BLG-SPW-TJC
COMPANY, LLC, and RANDY
NUNN,
                                                  ORDER
                    Plaintiffs,

vs.

NAU COUNTRY INSURANCE
COMPANY

                    Defendant.

      Before the Court is Plaintiff’s Note of Issue and Request for Trial Setting or

Scheduling Conference. (Doc. 45.) This Court’s Scheduling Order (Doc. 28 ¶ 2),

provides the Court will schedule further matters “[a]fter the Motions Deadline and

following disposition of any motions filed.” Currently, Plaintiffs’ Motion for

Partial Summary Judgment (Doc. 31) is pending. Thus, a scheduling conference to

schedule further matters will be set upon disposition of Plaintiff’s motion.

      Accordingly, IT IS ORDERED that Plaintiffs’ Note of Issue and Request is

DENIED.

      DATED this 15th day of October, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
